Title: To John Adams from Timothy Pickering, 7 June 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia June 7. 1799.

Since I had the honor to transmit to you Doctor Stevens’ dispatches, relative to the affairs of St. Domingo, they have much engaged the attention of myself and colleagues.
We are all of opinion, that the arret of Roume, the particular agent of the Directory, of the 25th of April, cannot be considered as commensurate with those conditions which in the original instructions to Doctor Stevens were prescribed as the basis of a proclamation for renewing the commerce with St. Domingo. Of this Dr. Stevens was aware; and stated his objections: and then were given to him those private assurances mentioned in his letter, on which he relies, as tantamount to the required terms. But no public act of the American Government can properly rest on private assurances. If there should be an occasion for the government to justify its proceedings, the public act of the Agent of the Directory being insufficient, an appeal must be made to the private assurances. This might not be deemed very honorable for the Government; and if those assurances, which were verbal as well as private, were not evaded, either by denial, or the plea of misconception, they must be made public; which is what the Directorial Agent & Toussaint have desired to avoid.—In fact, if the circumstances of St. Domingo will warrant its actual Government in the measures they propose to adopt, in order to procure the supplies and commercial exchanges which its necessities and well-being demand, they will authorize their frank and public adoption.
It is hoped, however, that all difficulties on the subject above mentioned will be obviated, by the arrangements which General Maitland was to propose to General Toussaint, and in giving efficacy to which Doctor Stevens was to assist. In reference to this event, it has been thought advisable to prepare the draught of a proclamation, to be submitted to your consideration; and if approved, it may be issued without the delay which must attend the subsequent transmission of it to you, and its return to Philadelphia. Such a draught I have now the honor to inclose, in anticipation of the advices which may in a few days be expected to arrive from General Maitland & Doctor Stevens. These advices may perhaps require some alterations in the form of the proclamation; but probably none to vary its principle. You may therefore deem it expedient to direct its being issued, without delay, if the expected advices from St. Domingo should correspond with the arrangements which have been contemplated as the proper basis for a proclamation: the impatience of the merchants, and the great interest of the country in the St. Domingo trade rendering it desirable to prevent every delay which can by any means be avoided.
But Doctor Stevens’ dispatches exhibit some symptoms of indifference on the part of General Toussaint, in regard to a trade with the British, in the prospect of a free trade with the United States; and there is a possibility that the proposed regulations, embracing equally the British and American commerce, may not be adopted. In such an event, it will be an important question, Whether if the British commerce with St. Domingo be excluded, it will be “expedient and consistent with the interest of the United States, to remit & discontinue” the existing “restraints & prohibitions” on the commerce of the United States?
On this question, I beg leave to submit to your consideration the following remarks.
1. The negociation between General Maitland and General Toussaint, when the former withdrew the British troops from St. Domingo, seems to have been the occasion and a principal ground of Toussaint’s assuming the administration of the affairs of the Island, and taking measures to procure the supplies requisite for its support: among these, that of sending an agent to the U. States, with his earnest request that the commercial intercourse might be renewed; and his agents’ giving assurances of protection and safety to our vessels which should be employed in it.
2. By that negociation, the security of the British island of Jamaica was stipulated: its great negro population putting it in jeopardy, in case of an invasion by black troops from St. Domingo. Consequently, if Toussaint should decline admitting the British trade into the ports of St. Domingo, all the apprehensions of the Jamaicans and of the British Government would be excited; and they would naturally resort to all the precautions in their power to shield them from the dreaded calamity: and as the most efficatious, they may endeavour to deprive the people of St. Domingo of the means of annoying them, by interrupting all supplies of provisions, cloathing, stores & vessels, without which the invasion of Jamaica would be impracticable.
3. With such interruptions to our commerce with St. Domingo, involving immense losses to our merchants, the utility of its renewal might well be doubted: or rather it seems too certain that pecuniary considerations should forbid it. The aggregate of the losses would probably surpass the collective profits of the trade.
4. But in this case, a more weighty consideration would oppose the renewal. The commerce once begun, many would persevere in its pursuit. Numerous captures would be the consequence; and as certainly great irritation against the British; and eventually perhaps a war.
5. Another object merits attention. Our southern states, altho’ not equally with Jamaica, are yet in much danger from attempts to excite the blacks to insurrection. And hence it is necessary for us as well as Great Britain, to form such arrangements as shall be calculated, in the best manner human prudence can devise, to guard against the danger to be apprehended from St. Domingo. It seems important that the two nations should be agreed, and concur in the means of their mutual security.
6. By concurrent measures, our commerce with St. Domingo will be uninterrupted and prosperous: General Maitland having engaged that in such case the British cruizers on the coast of that Island (whose number too was to be increased) far from molesting, would aid our own vessels in the protection of our trade. This indeed will be the necessary result of an adoption of the proposed regulations; which are framed in such a manner as to place the commerce of each nation, British and American, with St. Domingo, on a footing equally free.
Such are the objections which have occurred against our renewing a commercial intercourse with St. Domingo, unless the British also should be comprehended. I might indeed have added, that a few intelligent merchants to whom I have mentioned the subject, agree in the opinion, that if the British do not participate in the trade with St. Domingo, our own trade with it will be too precarious to be worth pursuing.
On the other hand, Doctor Stevens was originally instructed to make known to General Toussaint the terms on which our commercial intercourse with St. Domingo might be renewed, without reference to any direct commercial advantages for Great-Britain. And hence another question may arise, What is to be done, if General Toussaint shall be willing to comply with those terms, in relation to the U. States exclusively? It is a question of delicacy and importance. Towards a solution of it, I beg leave to observe—
1. That the public act of the Directorial Agent, Roume, before mentioned, falls essentially short of the terms which Dr. Stevens was to propose; and that no private, verbal assurances of complying with them can be admitted as the basis of any public act of the American Government. The U. States, then, are not yet bound by any formal stipulation whatever to renew the intercourse. Doctor Stevens, it is morally certain, would not, after forwarding his first dispatches, take any new measure, until he should receive answers from his own government, or until General Maitland should arrive with the arrangements concerted with him and the British minister, and the new instructions for the Doctor to assist in carrying those arrangements into effect: and we have reason to conclude that General Maitland arrived at the Cape within a very few days after Doctor Stevens had sent off his dispatches.
2. If after a proffer of terms, and a rejection of them, or their acceptance in a manner inadmissible as the basis of any public act, any circumstances occur which render a fresh proffer of terms incompatible with the interest and welfare of the country, there would seem to be no doubt that such proffer may be withheld, and the contemplated commerce abandoned. But such circumstances have occurred in the present case.—When Doctor Stevens received his first instructions, it was universally supposed here that the British Government had secured for its own subjects a commercial intercourse with St. Domingo; and that our great and only object was to obtain a participation in it, on terms consistent with the act of Congress. In this however we find there was a mistake. We find that the British trade with St. Domingo remained to be arranged: and the measures concerted with General Maitland and Mr. Liston demonstrate how closely, in this business, the interests and safety of the U. States, and of Great Britain & her West India Colonies were understood to be connected.
These and the preceeding considerations have rather inclined us to think it would be inexpedient to renew the commerce but in concurrence with the British. But without forming a definitive opinion on this very important question, it seems proper, that in the vent of a failure of General Maitland’s mission in respect to the British commerce with St. Domingo, Doctor Stevens should be instructed, as promptly as possible, to state candidly to General Toussaint the sentiments of the American Government, & its desire to renew the commercial intercourse; but that if the British are not admitted to a participation in it, very cogent reasons, perhaps insurmountable, may thence arise against its renewal on the part of the U. States. That therefore the Doctor should use his best endeavours to remove the objections of Toussaint to such an admission of British commercial intercourse, & to convince him, that there is no substantial reason why he should not continue for Saint Domingo, during the present war, that armistice which was begun by the convention between him and General Maitland: And probably he may do it, when he shall find that a refusal may hazard the loss of those supplies from the U. States which cannot elsewhere be obtained, and which are essential to the well being of Saint Domingo.
These reflections having been deliberately considered by the heads of departments and the Attorney General, have received their undivided assent; and are now respectfully submitted to the President of the United States.
I have the honor to be / sir, your most obt. servt.
Timothy Pickering